Citation Nr: 1119097	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-40 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973, including service in Taiwan as discussed below.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In that decision, the RO denied entitlement to service connection for prostate cancer.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed as having prostate cancer.  He contends that this disease is related to his exposure to herbicides when serving in both Taiwan and Vietnam.  The Veteran's statements and service treatment records reflect that he served in Taiwan.  See treatment records from the 6217 USAF Hospital at Ching Chuan Kang AFB, Taiwan, dated in December 1970 and in January and May 1971.  While the Veteran claims that he served on a flight line at Than Son Nhut, Vietnam (see VA Form 21-4138, dated in January 2006), as well as in Taiwan, the National Personnel Records Center (NPRC) informed VA in January 2006 that there was "no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam."  The Board notes, however, that the Veteran's service personnel file has not been associated with the Veteran's claims folder.  VA has a duty to assist a claimant in obtaining records in the custody of a Federal department or agency, including service treatment records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained).  Accordingly, on remand, an attempt should be made to obtain the Veteran's complete personnel records.

The NPRC also informed VA, in January 2006, that evidence of in-service exposure to herbicides was not found ("no records of exposure to herbicides").

VA, however, has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  These procedures were explained in Robinson v. Peake, No. 06-0905, 2008 WL 567704 (U.S. Vet. App. Jan. 25, 2008) (unpublished single-judge disposition), the reasoning of which the Board finds persuasive.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (allowing citation or reliance upon single-judge disposition for persuasiveness or reasoning it contains, but noting lack of precedential value of such dispositions).

VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P)  Service via e-mail and a review be requested of the Department of Defense's ("DoD") inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated, as part of its duty to assist, to comply with the applicable M21-1 provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).  The record does not show that the development required by M21-1 has been undertaken.

Accordingly, the claim for service connection for prostate cancer is REMANDED for the following action:

1.  The RO/AMC should contact the NPRC, Joint Service Records Research Center (JSRRC), Records Management Center (RMC), the appellant's unit, and any other appropriate location, to request the complete service personnel records of the appellant.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken.

2.  The RO/AMC should contact the Veteran and ask him to provide any additional information regarding his alleged herbicide exposure while stationed in Taiwan and Vietnam during service.  This statement should include supporting details such as the specific location, names of any individuals involved, and time frame during which the claimed exposure occurred.

3.  Consistent with M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n), the RO/AMC should contact C&P to request a review of DoD's inventory of herbicide operations based on the information in the Veteran's statements and service personnel records regarding his alleged herbicide exposure in Taiwan.  Following this action, if herbicide exposure to the Veteran is not verified, then ask the appropriate records repository(ies) for verification as to whether the Veteran was exposed to Agent Orange as alleged during his period of service in Taiwan.

4.  If the benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


